The Honorable Ode Maddox State Representative P.O. Box 128 Oden, Arkansas 71961-0128
Dear Representative Maddox:
This is in response to your request for an opinion concerning Lake Ouachita, which is located in Garland and Montgomery counties, and which you indicate is owned and controlled by the Corps of Engineers. Your two questions are as follows:
  1. If and when the county receives money in lieu of taxes from Lake Ouachita, is this money to be divided among the schools and other taxing entities in Montgomery County?
  2. If this money is to be shared with other taxing entities, who determines the proportion of funds to be allocated to each one of them?
Because your questions refer to "if and when" the county receives money in lieu of taxes on account of Lake Ouachita, I assume that the county is not currently receiving any such payments. You have not indicated on what basis or under which law the county might receive such payments. I have found no state or federal law which would appear to authorize such payments with respect to Lake Ouachita. Without more specific information, therefore, as to the basis for such payments, I cannot provide a definite answer to your questions concerning the distribution of any monies received.
I have enclosed for your review, however, a copy of Op. Att'y Gen. 93-175, which discusses the distribution of monies received from the federal government in lieu of taxes for "federal wildlife refuge" lands. I do not have sufficient information, however, to determine whether Lake Ouachita is so designated.1
Should you chose to provide more information with regard to the federal or state law applicable, I will be happy to review it and answer your questions as best I can.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure
1 In order to be eligible to receive payments under the federal law discussed in Opinion 93-175, a "county must qualify under the definition in [50 C.F.R. § 34.3(c)] and there must be located within the county, areas of land owned in fee title by the United States and administered by the Secretary of the Interior through the Fish and Wildlife Service, including wildlife refuges, waterfowl, production areas, wildlife ranges, wildlife management areas, fish hatcheries, research centers or stations, and administrative sites, and these areas must be solely or primarily administered by the Service. . . ."50 C.F.R. § 34.4.